DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1 and 24-26; and addition of new claim 27 are noted.
Applicant’s reply overcomes the claim objections and rejections under 35 USC 112(a) and (b) set forth in the previous office action. However, new issues have arisen due to the amendments. See below.

Response to Arguments
Applicant's arguments filed 08 April 2021 have been fully considered but they are not persuasive.
Applicant argues that use of “consisting of” in claims 1, 24 and 25 must be read to require that only residual oil is used as feedstock for delayed coking and that the resulting residual oil fraction and gas fraction are then separated from each other in the fractionation zone, which is different from the disclosure in Koseoglu.
This argument is not found persuasive. The office is of the position that Koseoglu fully teaches this embodiment. The stream fed to delayed coker 250 (stream 242) is considered equivalent to the claimed residual oil feedstock. The effluent 252 from delayed coking is fed to a fractionator 220, where gas and liquid products are separated (see Fig. 4). Insofar as fresh feedstock 227 is fed to the fractionator and then to furnace 240, these steps function to preheat the feed prior to coking (see [0044]). The resulting stream 242 is considered to be fully in line with the scope of the claimed residual .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 26 and 27 set forth specific concentrations of boron and molybdenum in the catalyst composition. The specification as originally filed does not appear to provide support for the concentrations claimed. [0067] provides support for mixed oxide promoter metals based on Mo and B, but does not specify any particular concentration. Insofar as Applicant amended claim 26 and presented new claim 27 to address the rejection under 35 USC 112(b) set forth in the previous office action, there 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 24 ad 25 recite the limitation "said demetallized oil fraction" in steps (iv)-(v) of claim 1; steps (iv)-(v) of claim 24; and steps (iv)-(vi) and (xi) of claim 25.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bourane et al (US 2013/0028822, hereinafter “Bourane”) in view of Koseoglu (US 2013/0026069, hereinafter “Koseoglu”), as evidenced by Bourane et al (US 2013/0334103, hereinafter “Bourane ‘103”).
Regarding claim 1, Bourane discloses a process for gas phase oxidative desulfurization (ODS) according to the following steps (see Fig. 1; [0002]; [0053]; [0133]; [0135]):
moving a sulfur containing hydrocarbon feedstock 2 to a vessel (10a or 10b) containing an ODS catalyst (see [0002]; [0053]; [0133]; [0135]);
contacting the hydrocarbon feedstock and ODS catalyst with a gaseous oxidizing agent 1 to form SO2, gaseous, and liquid products in a gaseous ODS process (see [0053]; [0133]);
separating the gaseous 5 and liquid 9 products from each other (see [0053]-[0054]);
removing a portion 8 of the gaseous products from the total gaseous product, leaving a remainder 7 (see Fig. 1);
recycling the remainder to the vessel (see Fig. 1); and
removing any liquid products (via line 9) (see Fig. 1; [0053]).
Bourane discloses that the feedstock will vary, but is preferably one with a boiling point above 36°C (see [0134]).
In this regard, coking gas oils (i.e. liquid product from coking, equivalent to the claimed coked residual oil), boiling in the range disclosed above, are known in the art to be suitable feedstock for ODS processes, as evidenced by Bourane ‘103 (see [0031]). Accordingly, using a coking gas oil as the feedstock to the Bourane ODS process is considered to be obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success. MPEP 2144.07.
However, the references do not disclose the specifics of obtaining the coking gas oil.
Koseoglu discloses an improved process for delayed coking of a heavy residual hydrocarbon (claimed “residual oil feedstock”) by coking in a vessel 250 the hydrocarbon feedstock 227 in the presence of a paraffinic solvent 253 under delayed coking conditions to produce a gas fraction, a liquid fraction, and coke (see Fig. 4; [0015]-[0020]; [0032]; [0044]-[0045]). The gas and liquid fraction are separated in a separation zone 220 (fraction 222 and 224/225; see [0044]-[0045]). The liquid fraction(s) produced by the Koseoglu process are gas oil fractions (see [0040]) and are almost free of metals (see 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine Koseoglu with Bourane, such that the gas oil produced in the solvent-assisted delayed coking process of Koseoglu is subjected to the ODS process of Bourane. Bourane ‘103 provides evidence that coker gas oil is a suitable feed for ODS. Specifically selecting the solvent-assisted delayed coking process of Koseoglu to produce the coker gas oil would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention because it is associated with maximizing liquid yield and reducing deposition of coke on the interior of the drum.
Regarding claim 11, Bourane discloses wherein the ODS catalyst is in the form of a fixed, ebullated, moving, or fluidized bed (see [0135]).
Regarding claims 12 and 13, Bourane discloses an ODS contact temperature of 300 to 500°C (see [0133]), within and overlapping the claimed ranges, respectively.
Regarding claims 14 and 15, Bourane discloses a molar ratio of O2/S of from 20-50 (see [0133]), overlapping the claimed ranges.
Regarding claims 16-18, Bourane discloses an ODS contact pressure of 1-5 bars (see [0133]).
Regarding claims 19 and 20, Bourane discloses a WHSV of 1-20 h-1 (see [0133]), anticipating and overlapping the claimed ranges, respectively.
Regarding claims 21-23, Bourane discloses a GHSV of 5000-10,000 h-1 (see [0133]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bourane in view of  Koseoglu and of Noureldin et al (US 2017/0058202), as evidenced by Bourane ‘103.
Regarding claim 24, Bourane discloses a process for gas phase ODS according to the following steps (see Fig. 1; [0002]; [0053]; [0133]; [0135]):
moving a sulfur containing hydrocarbon feedstock 2 to a vessel (10a or 10b) containing an ODS catalyst (see [0002]; [0053]; [0133]; [0135]);
contacting the hydrocarbon feedstock and ODS catalyst with a gaseous oxidizing agent 1 to from SO2, gaseous, and liquid products in a gaseous ODS process (see [0053]; [0133]);
separating the gaseous 5 and liquid 9 products from each other (see [0053]-[0054]);
removing a portion 8 of the gaseous products from the total gaseous product, leaving a remainder 7 (see Fig. 1);
recycling the remainder to the vessel (see Fig. 1); and
removing any liquid products (via line 9) (see Fig. 1; [0053]).
Bourane discloses that the feedstock will vary, but is preferably one with a boiling point above 36°C (see [0134]).
In this regard, coking gas oils (i.e. liquid product from coking, equivalent to the claimed coked residual oil), boiling in the range disclosed above, are known in the art to be suitable feedstock for ODS processes, as evidenced by Bourane ‘103 (see [0031]). Accordingly, using a coking gas oil as the feedstock to the Bourane ODS process is considered to be obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success. MPEP 2144.07.
However, the references do not disclose the specifics of obtaining the coking gas oil.
Koseoglu discloses an improved process for delayed coking of a heavy residual hydrocarbon (claimed “residual oil feedstock”) by coking in a vessel 250 the hydrocarbon feedstock 227 in the presence of a paraffinic solvent 253 under delayed coking conditions to produce a gas fraction, a liquid fraction, and coke (see Fig. 4; [0015]-[0020]; [0032]; [0044]-[0045]). The gas and liquid fraction are separated in a separation zone 220 (fraction 222 and 224/225; see [0044]-[0045]). The liquid fraction(s) produced by the Koseoglu process are gas oil fractions (see [0040]) and are almost free of metals (see 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine Koseoglu with Bourane, such that the gas oil produced in the solvent-assisted delayed coking process of Koseoglu is subjected to the ODS process of Bourane. Bourane ‘103 provides evidence that coker gas oil is a suitable feed for ODS. Specifically selecting the solvent-assisted delayed coking process of Koseoglu to produce the coker gas oil would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention because it is associated with maximizing liquid yield and reducing deposition of coke on the interior of the drum.
Bourane in view of Koseoglu does not disclose a step of gasifying the coke to produce hydrogen.
Noureldin is directed to delayed coking combined with heating and power generation. In particular, Noureldin discloses that coke produced from a delayed coking process can be gasified to produce hydrogen (see [0069]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Bourane in view of Koseoglu by gasifying the coke produced in the delayed coking process to produce hydrogen, as suggested by Noureldin, in order to produce a valuable product from the coke.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bourane in view of  Koseoglu and Shafi et al (US 2011/0083996), as evidenced by Bourane ‘103.
Regarding claim 25, Bourane discloses a process for gas phase ODS according to the following steps (see Fig. 1; [0002]; [0053]; [0133]; [0135]):
moving a sulfur containing hydrocarbon feedstock 2 to a vessel (10a or 10b
contacting the hydrocarbon feedstock and ODS catalyst with a gaseous oxidizing agent 1 to from SO2, gaseous, and liquid products in a gaseous ODS process (see [0053]; [0133]);
separating the gaseous 5 and liquid 9 products from each other (see [0053]-[0054]);
removing a portion 8 of the gaseous products from the total gaseous product, leaving a remainder 7 (see Fig. 1);
recycling the remainder to the vessel (see Fig. 1); and
removing any liquid products (via line 9) (see Fig. 1; [0053]).
Bourane discloses that the feedstock will vary, but is preferably one with a boiling point above 36°C (see [0134]).
In this regard, coking gas oils (i.e. liquid product from coking, equivalent to the claimed coked residual oil), boiling in the range disclosed above, are known in the art to be suitable feedstock for ODS processes, as evidenced by Bourane ‘103 (see [0031]). Accordingly, using a coking gas oil as the feedstock to the Bourane ODS process is considered to be obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success. MPEP 2144.07.
However, the references do not disclose the specifics of obtaining the coking gas oil.
Koseoglu discloses an improved process for delayed coking of a heavy residual hydrocarbon (claimed “residual oil feedstock”) by coking in a vessel 250 the hydrocarbon feedstock 227 in the presence of a paraffinic solvent 253 under delayed coking conditions to produce a gas fraction, a liquid fraction, and coke (see Fig. 4; [0015]-[0020]; [0032]; [0044]-[0045]). The gas and liquid fraction are separated in a separation zone 220 (fraction 222 and 224/225
Therefore, it would have been obvious to a person of ordinary skill in the art to combine Koseoglu with Bourane, such that the gas oil produced in the solvent-assisted delayed coking process of Koseoglu is subjected to the ODS process of Bourane. Bourane ‘103 provides evidence that coker gas oil is a suitable feed for ODS. Specifically selecting the solvent-assisted delayed coking process of Koseoglu to produce the coker gas oil would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention because it is associated with maximizing liquid yield and reducing deposition of coke on the interior of the drum.
Bourane in view of Koseoglu does not disclose a step for subjecting the demetallized oil fraction to hydrocracking in the presence of hydrogen and a hydrocracking catalyst before ODS.
Shafi is directed to treatment of heavy crudes in a coking refinery. In particular, Shafi discloses that heavy gas oil produced from delayed coking may be upgraded in a hydrocracker to convert the heavy gas oil in to more valuable distillate products (see [0023]-[0024], hydrocracking is in the presence of a hydrocracking catalyst; [0037]; [0042]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Bourane in view of Koseoglu by subjecting the heavy coker gas oil of Koseoglu’s delayed coking process to hydrocracking, as suggested by Shafi, in order to convert the heavy coker gas oil to more valuable middle distillate boiling range fractions.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bourane in view of Koseoglu, as evidenced by Bourane ‘103, as applied to claim 1, in further view of Koseoglu et al (US 2017/0190641, hereinafter  “Koseoglu ‘641”).
Regarding claims 26 and 27, Bourane discloses a CuZnAl catalyst for ODS (see [0048]; [0056]), but does not disclose boron and molybdenum being supported thereon.
Koseoglu ‘641, like Bourane, discloses an ODS catalyst based on CuZnAl. Koseoglu ‘641 further discloses that catalysts promoted with oxides of group VIB metals show enhanced catalytic performance 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Bourane in view of Koseoglu by promoting the ODS catalysts with oxides of Mo and B, as suggested by Koseoglu ‘641, in order to enhance the catalytic performance by improving the sulfur removal rate.
Koseoglu ‘641 discloses that Mo is present in an amount from 2 to 8 wt% (see [0021]) and B is present in an amount of 0.3-1.5 wt% (see [0026]), which overlap the ranges of claim 26 and the range of B for claim 27. While the upper limit of Mo is slightly below the amount in claim 27 (10 wt%), the concentration in Koseoglu ‘641 is considered to be sufficiently close so as to render obvious the claimed concentration, i.e. a catalyst having 8 wt% Mo is reasonably expected to perform substantially the same as one having 10 wt% Mo, absent evidence to the contrary. Furthermore, optimization of the promoter metal components to achieve the stated objective of improved desulfurization amounts to nothing more than routine experimentation for a person of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772